DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status
Claims 17-18 are rejoined based on being drawn to the cartridge.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 8-9, 19-21, 24-26 are cancelled. 
In claim 17, delete “claim 1” and insert claim 7

Allowable Subject Matter
Claims 7, 10-18 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 7 is allowed because the prior art does not teach a cartridge for insertion into a measuring system, the cartridge comprising: measuring chambers comprising at least (i) a first measuring chamber for holding a first sample, and (ii) a second measuring chamber for holding a second sample; testing chambers comprising at least (i) a first testing chamber for holding a first liquid that is based on a mixture of the first sample and at least one first reagent, and (ii) a second testing chamber for holding a second liquid that is based on a mixture of the second sample and at least one second reagent; and fluid flow paths comprising at least (i) a first fluid flow path for transporting the first liquid to the first testing chamber, the first fluid flow path comprising a first channel to move the first sample from the first measuring chamber to produce the first liquid after movement of the first sample through the first channel, and (ii) a second fluid flow path for transporting the second liquid to the second testing chamber, the second fluid flow path comprising a second channel to move the second sample from the second measuring chamber to produce the second liquid after movement of the second sample through of the second channel; wherein the cartridge comprises a port in fluid communication with the first measuring chamber and the second measuring chamber to apply negative pressure to move the first sample into the first measuring chamber and the second sample into the second measuring chamber, the port being configured to apply the negative pressure until the first measuring chamber contains the first sample and the second measuring chamber contains the second sample.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797